Clark, J.
The by-law or ordinance of the town of Decatur introduced in evidence would seem to indicate that *432the duty of taking and approving the bail-bond of a party arrested for an offence against the town devolved upon the mayor, and not upon the marshal. In that view of the case, the bond should have been tendered to the former officer, and the latter cannot be held criminally accountable for the false imprisonment, if in fact any such offence was committed. A mere unavoidable delay in taking bail of a. person arrested for crime ought not, and, we believe, does not subject an officer to a prosecution for false imprisonment, it not being a wilful detention of another against his consent, and where it is not expressly authorized by law. Penal Code, art. 513.
The judgment is reversed and the cause remanded.

Reversed and remanded.